DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-21 are pending in this application.
	Claims 1-2 are amended in this application.
	Claims 10-21 are newly added in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 02/08/2021 have been fully considered.
First, Applicant argues that Kurokawa requires an additional resin other than the EVOH resin and thermoplastic elastomer, and therefore does not teach the limitations of amended claim 1. Applicant’s argument is found to be moot for the following reason.
New grounds of rejection have been set forth below as necessitated by Applicant’s new claim amendments. The new grounds of rejection do not rely on Kurokawa for any teaching matter specifically challenged in the argument. Kurokawa is no longer relied upon for the new claim limitation pertaining to “the only resins in the resin composition are the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer.” While Kurokawa is applied in the rejections of claims 3-4, 12, 14-15, and 17-18, Kurokawa’s teachings are utilized for physical properties (Claims 3-4 and 17-18) and thermoplastic elastomer composition components (Claims 12, and 14-15), and are not relied upon for the composition of the entire resin composition. Newly cited Nishimoto is applied to address the new claim 1 limitations. 
Second, Applicant argues that paragraph 0126 of Kurokawa, which was used by the examiner to suggest that Kurokawa taught the thermoplastic elastomer recited in claim 2, discusses a resin for 
Applicant’s arguments have been considered. Updated references and citations have been added in the new grounds of rejection.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 10-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A).
Regarding claim 1, Nishimoto teaches a multilayer structure (heat-shrinkable laminated film) comprising: a layer of a resin composition (B) comprising an ethylene-vinyl alcohol copolymer and a thermoplastic elastomer (Nishimoto, abstract, Col. 1 Lines 5-11, Col. 2 Lines 19-28, and Col. 3 Lines 13-52, see – “elastomers such as polyester elastomers”); and a layer of a first polyolefin with no polar functional group (Nishimoto, Col. 4 Lines 1-30 – see “LLDPE”). LLDPE is nonpolar and therefore has no polar functional group. Nishimoto further teaches wherein a mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 85/15 to 97/3 (Nishimoto, Col. 3 Lines 13-52), which overlaps the claimed range of  65/35 to 95/5, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Nishimoto further teaches wherein the layer of the resin composition has one surface directly adjacent to the layer of the first polyolefin with no polar functional group (Nishimoto, Col. 4 Lines 1-30, and Col, 4 Lines 50-59), and the only resins in the 
Regarding claim 2, Nishimoto teaches the multilayer structure according to claim 1, wherein the thermoplastic elastomer comprises a polyester-based thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42).
Regarding claim 8, Nishimoto teaches the multilayer structure according to claim 1, wherein more than one olefin resin layers may be laminated onto the laminated structure, the olefin resin layers may be the same olefin resin, and the olefin resin layers may be laminated between the layers (A) and (B) or on one or both sides of the multilayer structure (Nishimoto, Col. 4 Line 50 – Col. 5 Line 5). Nishimoto further teaches wherein an adhesive resin (thermoplastic polyurethane resin) may be used to adhere the olefin resin layers to the multilayer structure (Nishimoto, Col. 4 Line 60 – Col. 5 Line 29). Nishimoto therefore teaches all of the limitations of claim 8.
Regarding claim 10, Nishimoto teaches the multilayer structure according to claim 1, wherein the resin composition consists of the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42, and Tables 1-2).
Regarding claim 11, Nishimoto teaches the multilayer structure according to claim 1, wherein the thermoplastic elastomer comprises a polyester-based thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42).
Regarding claim 13, Nishimoto teaches the multilayer structure according to claim 1, wherein the thermoplastic elastomer comprises a polyamide-based thermoplastic elastomer (Nishimoto, Col. 3 Lines 13-42).
Regarding claim 16, Nishimoto teaches a multilayer structure (heat-shrinkable laminated film) comprising: a layer of a resin composition (B) comprising an ethylene-vinyl alcohol copolymer and a thermoplastic elastomer containing a polyester-based thermoplastic elastomer (Nishimoto, abstract, .
Claims 3, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) as applied to claims 1 and 16 above, further in view of Kurokawa (EP 2436728).
Regarding claim 3, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 1. Nishimoto does not teach wherein, in the resin composition, particles of the thermoplastic elastomer are dispersed in a matrix of the ethylene-vinyl alcohol copolymer.
Kurokawa teaches a multilayer structure (Kurokawa, Par. 0126 - see "multilayer film"), comprising a layer of a resin composition comprising an ethylene-vinyl alcohol copolymer (Kurokawa, Par. 0110 see "EVOH") and a thermoplastic elastomer (Kurokawa, Par. 0110), wherein a mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 65/35 to 95/5 (Kurokawa, Par. 0110 - see" 70/30 to 85/15").  Kurokawa further teaches wherein, in the resin composition, particles of the thermoplastic elastomer (b) are dispersed in a matrix (sea) of the ethylene-vinyl alcohol copolymer (Par. 0125). The instant specification describes a sea phase in a sea-island structure for the matrix. Kurokawa further teaches wherein a compatibilizer material (C) allows the thermoplastic elastomer (b) to be dispersed in the matrix (sea). Kurokawa further teaches wherein the compatibilizer 
Since both Nishimoto and Kurokawa teach multilayer structures comprising a resin composition comprising ethylene-vinyl alcohol copolymer and a thermoplastic elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto with the teachings of Kurokawa and have the particles of the thermoplastic elastomer be dispersed in a matrix of the ethylene-vinyl alcohol copolymer by adding Kurokawa’s polystyrene elastomer compatibilizer material (C). This would allow for the thermoplastic elastomer to stably exist in the EVOH resin, as well as secure the excellent gas barrier properties inherent to EVOH (Kurokawa, Par. 0125).
Regarding claim 12, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 1. Nishimoto does not teach wherein the thermoplastic elastomer comprises a polyurethane-based thermoplastic elastomer.
Kurokawa teaches a multilayer structure (Kurokawa, Par. 0126 - see "multilayer film"), comprising a layer of a resin composition comprising an ethylene-vinyl alcohol copolymer (Kurokawa, Par. 0110 see "EVOH") and a thermoplastic elastomer (Kurokawa, Par. 0110), wherein the resin composition (EVOH resin) is post modified by urethanization (Kurokawa, Par. 0023-0026) and thus comprises urethane and urethane can be considered part of the thermoplastic elastomer. 
Since both Nishimoto and Kurokawa teach multilayer structures comprising a resin composition comprising ethylene-vinyl alcohol copolymer and a thermoplastic elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto with the teachings of Kurokawa and have the thermoplastic elastomer comprise polyurethane. This would prevent lower gas-barrier properties and prevent deteriorated dispersity of the resin composition (Kurokawa, Par. 0023-0026).

Regarding claim 15, modified Nishimoto teaches the multilayer structure according to claims 1 and 3 above, wherein the thermoplastic elastomer comprises a carboxylic acid-containing styrene-based elastomeric resin (Kurokawa, Par. 0067-0088, 0110-0114, 0125).
Regarding claim 17, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 16. Nishimoto does not teach wherein, in the resin composition, particles of the thermoplastic elastomer are dispersed in a matrix of the ethylene-vinyl alcohol copolymer.
Kurokawa teaches a multilayer structure (Kurokawa, Par. 0126 - see "multilayer film"), comprising a layer of a resin composition comprising an ethylene-vinyl alcohol copolymer (Kurokawa, Par. 0110 see "EVOH") and a thermoplastic elastomer (Kurokawa, Par. 0110), wherein a mass ratio of the ethylene-vinyl alcohol copolymer to the thermoplastic elastomer is from 65/35 to 95/5 (Kurokawa, Par. 0110 - see" 70/30 to 85/15").  Kurokawa further teaches wherein, in the resin composition, particles of the thermoplastic elastomer (b) are dispersed in a matrix (sea) of the ethylene-vinyl alcohol copolymer (Par. 0125). The instant specification describes a sea phase in a sea-island structure for the matrix. Kurokawa further teaches wherein a compatibilizer material (C) allows the thermoplastic 
Since both Nishimoto and Kurokawa teach multilayer structures comprising a resin composition comprising ethylene-vinyl alcohol copolymer and a thermoplastic elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto with the teachings of Kurokawa and have the particles of the thermoplastic elastomer be dispersed in a matrix of the ethylene-vinyl alcohol copolymer by adding Kurokawa’s polystyrene elastomer compatibilizer material (C). This would allow for the thermoplastic elastomer to stably exist in the EVOH resin, as well as secure the excellent gas barrier properties inherent to EVOH (Kurokawa, Par. 0125).
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) in view of Kurokawa (EP 2436728) as applied to claims 3 and 16 above, further in view of Tai (US 6960376).
Regarding claim 4, modified Nishimoto teaches all of the elements of the claimed invention as stated above for claim 3. Modified Nishimoto does not teach wherein the thermoplastic elastomer has an average particle diameter of 4.5 µm or less.
Tai teaches a thermoplastic resin is dispersed into an EVOH matrix (gas barrier) (Tai, Col. 1 Lines 45-48 and Col. 16 Lines 8-36), wherein the average particle diameter of the thermoplastic resin is 2 µm or less (Tai, Col. 16 Lines 8-36), which is completely encapsulated by the claimed range of 4.5 µm or less, and therefore satisfies the claimed range, see MPEP 2131.03. 
Since both modified Nishimoto and Tai teach a structure comprising a thermoplastic resin dispersed in an EVOH matrix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tai to modify modified Nishimoto and have the thermoplastic elastomer to have an average particle diameter of 4.5 µm or less. This would ensure that the gas barrier properties and the oxygen scavenging performance are not lowered and that good transparency can be exhibited (Tai, Col. 16 Lines 8-36).
Regarding claim 18, modified Nishimoto teaches all of the elements of the claimed invention as stated above for claim 16. Modified Nishimoto does not teach wherein the thermoplastic elastomer has an average particle diameter of 4.5 µm or less.

Since both modified Nishimoto and Tai teach a structure comprising a thermoplastic resin dispersed in an EVOH matrix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tai to modify modified Nishimoto and have the thermoplastic elastomer to have an average particle diameter of 4.5 µm or less. This would ensure that the gas barrier properties and the oxygen scavenging performance are not lowered and that good transparency can be exhibited (Tai, Col. 16 Lines 8-36).
Claims 5, 7, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) as applied to claims 1 and 16 above, further in view of Tai (US 6960376).
Regarding claim 5, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 1. Nishimoto does not teach wherein a refractive index difference between the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer is 0.05 or less.
Tai teaches a refractive index difference between the ethylene-vinyl alcohol copolymer (gas barrier resin) and the thermoplastic elastomer (thermoplastic resin) is 0.05 or less (Col. 3 Lines 58-60). Tai teaches the gas barrier resin is EVOH on column 1, lines 42-44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto to incorporate the teachings of Tai to use a refractive index difference between the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer that is 0.05 or less to allow the film to have good transparency (Tai, Col. 16 Lines 37-45).
Regarding claim 7, Nishimoto teaches the multilayer structure according to claim 1. As stated above, Nishimoto teaches the same multilayer structure with the same materials as the instant claim 1. 
Nishimoto does not teaches the standard peel strength between the layer of the resin composition and the layer of the first polyolefin is from 1 to 12 g/30 mm. 
Tai teaches a similar multilayer structure comprising EVOH and a thermoplastic resin (Col. 1 Lines 42-50) with a thickness of 200 μm (Col. 27 Lines 11-13). The instant specification teaches the multilayer structure is between 150 μm and 10000 μm. 200 μm falls into that range. Therefore, Nishimoto in view of Tai teaches the same multilayer structure with the same materials and the same thickness. Therefore, Nishimoto in view of Tai teaches the limitation “wherein the standard peel strength between the layer of the resin composition and the layer of the first polyolefin is from 1 to 12 g/30 mm.” "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 19, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 16. Nishimoto does not teach wherein a refractive index difference between the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer is 0.05 or less.
Tai teaches a refractive index difference between the ethylene-vinyl alcohol copolymer (gas barrier resin) and the thermoplastic elastomer (thermoplastic resin) is 0.05 or less (Col. 3 Lines 58-60). Tai teaches the gas barrier resin is EVOH on column 1, lines 42-44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto to incorporate the teachings of Tai to use a refractive index difference between the ethylene-vinyl alcohol copolymer and the thermoplastic elastomer that is 0.05 or less to allow the film to have good transparency (Tai, Col. 16 Lines 37-45).

Nishimoto does not teaches the standard peel strength between the layer of the resin composition and the layer of the first polyolefin is from 1 to 12 g/30 mm. 
Tai teaches a similar multilayer structure comprising EVOH and a thermoplastic resin (Col. 1 Lines 42-50) with a thickness of 200 μm (Col. 27 Lines 11-13). The instant specification teaches the multilayer structure is between 150 μm and 10000 μm. 200 μm falls into that range. Therefore, Nishimoto in view of Tai teaches the same multilayer structure with the same materials and the same thickness. Therefore, Nishimoto in view of Tai teaches the limitation “wherein the standard peel strength between the layer of the resin composition and the layer of the first polyolefin is from 1 to 12 g/30 mm.” "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 6, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (US 4963426 A) as applied to claims 1 and 16 above, further in view of Taruno (US 2016/0221728).
Regarding claim 6, Nishimoto teaches all the elements of the claimed invention as stated above for claim 1. Nishimoto does not teach wherein a delamination area between the layer of the resin composition and the layer of the first polyolefin is from 80 to 300 cm2.
Taruno teaches a multilayer structure (Par. 0006), wherein a delamination area (Par. 0006) between the layer (outer layer) of the resin composition (Par. 0012 - See "EVOH") and the layer (inner layer) of the first polyolefin (Par. 0035 - See "low-density polyethylene") is from 80 to 300 cm2 (Par. 0051). In Par. 0006, Taruno teaches an inner layer delaminating (peeling) from an outer layer, teaching the limitation a multilayer structure with a delamination area.  In par. 0012, Taruno teaches that the outermost layer is an EVOH layer, and also teaches in par. 0035 that the inner layer can be low density 2 which falls into the range of 80 to 300 cm2, satisfying that limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto to incorporate the teachings of Taruno by having a delamination area between the layer of the resin composition and the layer of the first polyolefin that is from 80 to 300 cm2. This would allow the inner layer to shrink with a decrease in contents (Taruno abstract), as well as to reduce the degradation of the contents (Taruno, par. 0017).
Regarding claim 9, Nishimoto teaches all of the elements of the claimed invention as stated above for claim 1. Nishimoto further teaches that their multilayer structure can be used for a container (Nishimoto, abstract, Col. 1 Lines 12-24).   
Nishimoto does not teach a delaminatable container, comprising the multilayer structure.
Taruno further teaches a delaminatable container (abstract), comprising the multilayer structure (inner layer and outer layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto to incorporate the teachings of Taruno and create a delaminatable container comprising the multilayer structure according to claim 1. This is because Taruno 's delaminatable container uses similar material (EVOH and polyethylene) to Nishimoto's multilayer structure, as well as making it delaminatable would allow the inner layer to shrink with a decrease in contents (Taruno, abstract), as well as to reduce the degradation of the contents (Taruno, par. 0017). 
2.
Taruno teaches a multilayer structure (Par. 0006), wherein a delamination area (Par. 0006) between the layer (outer layer) of the resin composition (Par. 0012 - See "EVOH") and the layer (inner layer) of the first polyolefin (Par. 0035 - See "low-density polyethylene") is from 80 to 300 cm2 (Par. 0051). In Par. 0006, Taruno teaches an inner layer delaminating (peeling) from an outer layer, teaching the limitation a multilayer structure with a delamination area.  In par. 0012, Taruno teaches that the outermost layer is an EVOH layer, and also teaches in par. 0035 that the inner layer can be low density polyethylene thus teaching the limitation "between the layer of the resin composition and the layer of the first polyolefin." Lastly, in Par. 0051, Taruno teaches the body of the container having a diameter of 47 mm (4.7 cm) and a height of 110 mm (11.0 cm) thus having an area of 162 cm2 which falls into the range of 80 to 300 cm2, satisfying that limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto to incorporate the teachings of Taruno by having a delamination area between the layer of the resin composition and the layer of the first polyolefin that is from 80 to 300 cm2. This would allow the inner layer to shrink with a decrease in contents (Taruno abstract), as well as to reduce the degradation of the contents (Taruno, par. 0017).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/               Primary Examiner, Art Unit 1782